Citation Nr: 9903660	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  94-24 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1. Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), rated 10 percent disabling, for 
the period from August 18, 1992 to December 3, 1995.

2. Entitlement to an increased rating for PTSD, rated 30 
percent disabling, for period beginning on December 4, 
1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to April 
1971.  

The veteran's initial claim for service connection for PTSD 
was received in August 1992.  Service connection and a 10 
percent rating were awarded in a November 1993 rating action.  
In an April 1994 rating action, the Department of Veterans 
Affairs (VA) Regional Office (RO) denied a rating in excess 
of 10 percent for PTSD.  The veteran submitted a timely 
Notice of Disagreement (NOD), and a statement of the case 
(SOC) was issued.  Subsequent to his substantive appeal, the 
case was referred to the Board of Veterans' Appeals (Board) 
for review.  The Board remanded the claim to the RO in 
October 1996 for further development.  Subsequent to this 
remand, the evaluation for the PTSD was increased to 30 
percent in a June 1997 rating action, effective in December 
1995.  The veteran did not withdraw his claim for an 
increased rating, and the case is once more properly before 
the Board.  


FINDINGS OF FACT

1.  During the period from August 18, 1992 to December 3, 
1995, the veteran's PTSD was productive of no more than mild 
social and industrial impairment.  

2.  Subsequent to December 3, 1995, it is not been 
demonstrated that the PTSD results in more than definite 
social and industrial impairment; moreover, it is not shown 
that the PTSD results in flattened affect, impaired abstract 
thinking, disturbances of motivation or mood, or difficulty 
in establishing and maintaining social relationships.  






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
PTSD, during the period from August 18, 1992 to December 3, 
1995, are not met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. § 4.132, Part 4, Code 9411 (1996).

2.  The criteria for a rating in excess of 30 percent for the 
period, beginning on December 4, 1995, are not met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 4.130, Part 
4, Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

Factual Background

The veteran served in Vietnam from November 1968 to August 
1970.  His military occupational specialty (MOS) was 11B, 
Light Weapons Infantryman.  Among his awards and decorations 
were the Combat Infantryman Badge, the Bronze Star Medal, and 
the Purple Heart.  

The VA examined the veteran in December 1992.  He stated that 
he was in almost continuous combat while in Vietnam.  He had 
a variety of jobs after his discharge from service, but had 
been working steady for the post office for eight years prior 
to the examination.  He stated that he was not able to relate 
well with people from the time that he got out of the 
military, and that he was withdrawn from people because he 
had nothing to talk to them about.  He reported a number of 
nightmares and flashbacks.  On examination, the examiner 
concluded that the veteran was absolutely genuine in his 
symptoms.  He was polite, cooperative and friendly.  He was 
not guarded or suspicious.  Speech was fluent and had a 
normal rate and rhythm, without apparent agitation or unusual 
mannerisms.  His mood was euthymic, and his affect was 
appropriate to his thought content.   Thought processes were 
logical, coherent and goal directed.  There was no looseness 
of association, flight of ideas, paranoid thinking, ideas of 
reference, hallucinations, delusions or symptoms of 
psychosis.  He was alert and oriented to time, place and 
person.  There was no suicidal or homicidal ideation.  Recent 
and remote memory seemed to be intact.  Insight and judgment 
seemed good.  The diagnosis was PTSD.  

Of record are reports of outpatient treatment afforded the 
veteran by the VA.  He was initially seen in August 1992, 
when he reported "Vietnam problems."  The diagnosis was 
PTSD.  He also received a social work consultation at that 
time, at which time he noted he was very frightened by 
recently waking up from a dream, along with increased anger.  
He was begun on therapy in September 1991, at which time he 
reported symptoms of depression, anxiety, poor sleep and 
appetite, flashbacks and social withdrawal.  On initial 
mental status examination, the veteran's mood was depressed 
and his affect was appropriate.  He had a clear sensorium.  
Speech was normal and goal directed. There was no evidence of 
a thought disorder.  The assessment was severe PTSD.  
Followup psychiatric and social work treatment was begun.  

The VA again examined the veteran for compensation purposes 
in March 1994.  It was noted that the veteran was less 
anxious and less depressed than on the prior examination. He 
still got flashbacks, but they were not of the previous 
intensity.  Occasional nightmares were also reported.  On 
examination, the veteran was polite, cooperative, and 
friendly.  He was not guarded or suspicious, and his speech 
had a normal rate and rhythm, without any apparent agitation 
or unusual mannerisms.  Mood was euthymic, and affect was 
appropriate to thought content.  Thought processes were 
logical, coherent and goal directed.  There was no looseness 
of association, flight of ideas, paranoid thinking, or ideas 
of reference, hallucinations, delusions, or other signs of 
psychosis.  He was less preoccupied with his symptoms than on 
previous examination.  He was alert and oriented to time, 
place and person, with no suicidal or homicidal ideation.  
Recent and remote memory seemed grossly intact.  Fund of 
knowledge seemed appropriate, and his judgment and insight 
seemed good.  The diagnosis was PTSD, mild.   

Of record is a statement from the veteran's treating 
physician and social worker, dated in March 1994.  It was 
indicated that the veteran had more than mild impairment, in 
that his symptoms had been chronic and severe since 1970.  
His records indicated difficulty in work and social 
relationships as well as in his marriage.  Nightmares, 
causing sleep disturbances, were reported, and the veteran 
had ongoing anxiety and anger which made any work or social 
activity difficult.  Survivor guilt, particularly on 
anniversary dates when friends were lost in combat, was 
reported.  In summary, they concluded that the veteran's PTSD 
was sever and chronic in nature.  

Subsequent to remand, additional reports of outpatient 
treatment were obtained.  In an April 1994 note, it was 
indicated that he continued to have problems with anxiety, 
flashbacks and sleeplessness.  These problems interfere with 
normal, interpersonal relations.  The veteran was undergoing 
therapy, and, while the medication was helping, he had 
continued problems with sleep and nightmares.  The assessment 
was PTSD with poor control of symptoms.  The PTSD was 
considered severe and chronic, complicated by survivor guilt.  
It was noted in August 1994 that he had lost his father and a 
friend.  When he was seen in October 1994, he was alert, 
cooperative, coherent, relevant, goal directed, well dressed 
and groomed.  A treatment note of December 1995 was utilized 
to set the effective date for the 30 percent rating.  At that 
time, the veteran reported a great deal of stress, involving 
the holiday season and work related problems.  The social 
worker concluded that the PTSD was severe and chronic, 
resulting in considerable social and industrial impairment.  
The veteran's wife returned to Vietnam for a six week trip in 
January 1995, and the veteran was anxious and worried.  Upon 
her return, it was noted that the veteran had taken off from 
work for three weeks because of increased nervousness, anger 
and anxiety.  The social worker's assessment at that time was 
PTSD, severe and chronic, resulting in considerable social 
and industrial impairment.  In an April 1995 note, the 
veteran indicated that he had been fired from the Post 
Office, but was pursuing an appeal.  The veteran indicated, 
in a June 1995 note, that he had been allowed to return to 
work.  The social worker again found the PTSD to be severe in 
nature, resulting in considerable social and industrial 
impairment.  Continued and regular treatment was provided by 
his social worker.  In a January 1997 note, she again 
concluded that the PTSD resulted in considerable social and 
industrial impairment.  

The VA also again examined the veteran for compensation 
purposes in April 1997.  He stated that he continued to work 
at the Post Office, a job he has held since 1984.  He 
indicated that he was fired for a temper outburst two years 
prior to examination, but was rehired in a probationary 
status.  Reported were distressing recollections of Vietnam, 
only when triggered.  Nightmares were present three to five 
times a month, in which he awakened in a cold sweat. Only 
occasional flashbacks, triggered by external events, were 
reported.  He described a mild feeling of detachment and 
estrangement from others.  He did not become violent, has not 
made threats, and does not have a hair trigger temper.  On 
examination, eye contact was good.  He was open, friendly, 
and engageable.  Thought processes were coherent, logical and 
goal directed.  Thought content was negative for auditory and 
visual hallucinations, or for suicidal or homicidal ideation.  
Mood was euthymic, and affect was mobile and congruent.  
Cognitive examination was grossly intact.  The diagnoses were 
PTSD and alcohol abuse.  

The examiner reviewed the clinical records and the statement 
of the veteran's treating physician, and noted that on all 
occasions, the veteran's PTSD had been classified as severe.  
However, the rationale for calling the PTSD severe was very 
vague.  Although the veteran had documented depression, 
anxiety, poor sleep, poor appetite and flashbacks, none of 
these were quantified in any way.  He noted that there was a 
conflict between the conclusions reached in the 1994 
examination, in which the PTSD was considered mild, and the 
1994 statement from the treating physician, who concluded 
that the PTSD was severe.  However, he noted that the 
treating physician had a clear imperative to be an advocate 
for the veteran, whereas the VA examiner's responsibility was 
to be purely objective.  While the examiner was not certain 
with regard to the definitions of the criteria, such as mild, 
definitive, severe, or the like, he concluded that there was 
some mild social and industrial impairment.  The veteran was 
able to retain employment, but had a special position where 
he works nights and in an isolated position.  Moreover, while 
he has a stable marriage, he does not have friends.  
Occasional flashbacks were reported, and the veteran 
indicated that he had trouble sleeping all the time.  He was 
taking medication and receiving chronic and ongoing therapy 
for the PTSD, and the examiner concluded that the veteran had 
managed to adapt quite well.  The Global Assessment of 
Functioning (GAF) of 62 reflected that he has a mild 
impairment, with some difficulty in occupational functioning 
but generally functioning very well, with some meaningful 
interpersonal relationships.  

Analysis

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 
As noted, the rating for the veteran's PTSD was increased 
from 10 percent to 30 percent.  However, this increase in 
evaluation was not made effective on the date of the original 
claim in August 1992.  Hence, the Board must consider first 
whether a rating in excess of 10 percent is appropriate for 
the period from the initiation of the claim to the effective 
date of the increase.  As an additional issue, the Board must 
also consider if a rating in excess of 30 percent is 
currently warranted.   

Initially, the Board notes when, during the pendency of a 
claim, a regulation changes, the Board must review the 
veteran's claim under both versions of the regulation and 
apply the version most favorable to the veteran.  Karnas v. 
Derwinski  1 Vet.App. 308 (1991)  The criteria for rating 
PTSD were changed effective November 7, 1996.  Hence, the 
initial rating period, from August 1992 to December 1995, was 
all within the period in which the old criteria were in 
effect.  Accordingly, the Board will consider that portion of 
the veteran's claim solely under the criteria in effect prior 
to November 1996.  As both the old and new criteria were in 
effect during the period in which the 30 percent rating was 
in effect, the Board must consider both sets of criteria.  

Turning first to the issue of whether a rating in excess of 
10 percent was appropriate during the period from August 18, 
1992 to December 3, 1995, the Board notes that the 10 percent 
rating was appropriate when the PTSD resulted in mild social 
and industrial impairment.  For a 30 percent rating to be 
appropriate, the PTSD must cause definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  In this regard, the Board notes 
the United States Court of Veterans Appeals decision in Hood 
v. Brown, 4 Vet.App. 301 (1993), and OGC Prec. 9-93 (Nov. 9, 
1993), which defines definite social and industrial 
impairment as impairment which is "distinct, unambiguous and 
moderately large in degree."  

A review of the findings on examination and treatment during 
the period from August 1992 to December 1995 does not 
demonstrate that the PTSD was more than mild in nature.  On 
examination in December 1992, he was polite, cooperative and 
friendly.  Thought processes were goal directed, logical and 
coherent.  Insight and judgment seemed good.  This was 
consistent with the findings on examination in March 1994.  
Insight and judgment seemed good, and he was less preoccupied 
with his symptoms than on previous occasions.  The diagnosis 
at that time was PTSD, mild.  

The Board compared these findings with the reports of 
outpatient treatment.  Reports of treatment early in this 
period showed the PTSD to be severe in nature.  This was 
consistent with a treatment note in April 1994, where the 
PTSD was severe and chronic, complicated by survivor guilt.  
While he indicated in an April 1995 note that he had been 
fired by the Post Office, he stated in a June 1995 note that 
he had been rehired.  

An analysis of this evidence demonstrates that the 
preponderance of the evidence demonstrates that the PTSD was 
mild in degree during this period.  The Board notes that the 
treating medical professionals concluded that the PTSD was 
severe.  However, except for one period of time, the veteran 
retained employment.  Furthermore, the objective findings on 
repeated examinations were consistent, and support the 
conclusion that the disorder was no more than mild at that 
time.  Moreover, the examiner on the most recent examination 
addressed the conflict between the results of the 
examinations and the reports of outpatient treatment.  He 
noted that while the PTSD was considered to be severe on 
repeated reports of outpatient treatment, symptomatology 
supportive of such a conclusion was not reported.  Rather, he 
found that the conclusions on the VA examinations, supported 
by findings, more accurately described the veteran's PTSD 
during that period. 

Accordingly, an increased rating during the period from 
August 1992 to December 1995 was not warranted.  

Turning then to the period after December 1995, the Board 
notes that consideration must be given to both the old and 
new criteria to determine the proper evaluation.  Under the 
old criteria, a 30 percent evaluation is warranted for 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  A 50 
percent evaluation requires that the ability to establish or 
maintain effective or favorable relationships is considerably 
impaired, and that because of the psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Part 4, Code 9411 (1998).  

In determining if an increased rating is appropriate, the 
Board has paid special attention to the findings on the April 
1997 examination.  At that time, it was noted that the 
veteran had worked at the Post Office for over 12 years.  On 
examination, he was open and friendly, and thought processes 
were coherent, logical and goal directed.  The examiner 
concluded that the GAF of 62 reflected mild impairment, and, 
while the veteran had some difficulty in occupational 
functioning, he was generally functioning very well.  

The examiner also took into account the reports of outpatient 
treatment.  As noted, while the PTSD was considered severe on 
this treatment, the examiner opined that this conclusion was 
not supported by the findings during treatment, in that the 
symptomatology was not quantified.  The Board accordingly 
must provide substantially greater probative weight to the 
results of the compensation examination, and find that the 
PTSD currently does not result in more than definite social 
and industrial impairment.  Thus, utilizing the criteria in 
effect prior to November 1996, a rating in excess of 30 
percent for the PTSD is not appropriate.  

Under the current criteria, a 30 percent rating is warranted 
when the PTSD results in occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent  
events).  For a 50 percent rating to be warranted, there must 
be occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A review of the findings on examination show the veteran's 
affect to be mobile and congruent, not flattened.  Thought 
processes were coherent, logical and goal directed, with no 
demonstrated impairment of abstract thinking.  No 
disturbances of motivation and mood were reported.  The 
examiner indicated that the veteran had some difficulty in 
maintaining work relationships, but had some meaningful 
interpersonal relationships.  The findings on outpatient 
treatment, the Board notes, were not sufficiently detailed to 
reach such conclusions, and the Board therefore is limited to 
consideration of the detailed findings on the most recent 
compensation examination.  

In view of the foregoing, the Board concludes that the 
criteria for the 30 percent rating, utilizing criteria in 
effect after November 1996, more accurately describes the 
veteran's current PTSD.  Accordingly, an increased rating 
utilizing these criteria is not appropriate.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  The Board finds that these 
provisions do not support the grant of an increased rating 
for the disorder at question.  


ORDER

A rating in excess of 10 percent for PTSD, for the period 
from August 18, 1992 to December 3, 1995, is denied.

A rating in excess of 30 percent for PTSD, for the period 
beginning on December 4, 1995, is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

- 11 -


